In an action to recover damages for the defendant’s repossession of property sold to plaintiff under a conditional sale contract, the buyer had paid more than fifty per cent of the purchase price when the property was retaken. There was no resale and it is admitted that the plaintiff is entitled to recover damages. The question is whether the acts of the defendant were those of retaking under the provisions of section 76 of the Uniform Conditional Sales Act and plaintiff is entitled to recover damages under section 80-e; or whether the defendant rescinded the contract of sale and became liable for damages under section 80-f. The trial court found that there was no rescission but that the acts of the defendant constituted a retaking of the peoperty. Judgment of the City Court of Yonkers unanimously affirmed, with costs to the respondent. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.